Citation Nr: 0104712	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran apparently had active service from October 1985 
to March 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1998 decision by the 
Department of Veterans Affairs (VA) San Diego Regional Office 
(RO), which denied service connection for bronchitis, a left 
foot injury, and residuals of a right middle finger injury.  
The issue set forth on the title page above is all that 
remains of this appeal as the RO granted service connection 
for the left foot and right middle finger injuries by April 
2000 decision (of which the veteran was notified in July 
2000).  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In November 1999, the veteran requested a Travel Board 
hearing at the RO, and in May 2000 she requested a RO 
hearing.  She canceled the hearing requests by telephonic 
contact with the RO in July 2000.


FINDINGS OF FACT

1.  The available medical evidence is sufficient for a full 
and fair determination of the matter on appeal.

2.  There is no competent, probative evidence of record which 
shows that the veteran currently has chronic bronchitis that 
could be related to active service.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303; 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the veteran reported to 
a base clinic on December 2, 1989, complaining among other 
things of a productive cough.  Examination at that time was 
positive for rhinorrhea.  Her throat was red and her lungs 
were clear.  The diagnosis was bronchitis and viral syndrome, 
and she was treated with rest, fluids, and Tylenol.  On 
follow-up examination two days later, the veteran reported 
that she felt better.  Examination of her nose and throat 
revealed moderate nasal congestion.  Her lungs were clear to 
auscultation.  The diagnosis was resolving upper respiratory 
infection.  Treatment was continued, with the addition of 
Sudafed.  

A service record dated in late October 1993 reveals 
complaints of flu-like symptoms, including congestion.  An 
examination showed a diagnosis of viral syndrome, which was 
treated with bed rest, fluids, and Tylenol.  Follow-up 
examinations in the same month show continued symptoms, 
including bilateral nasal congestion.  The follow-up 
examinations revealed that she experienced coughing, but was 
otherwise in no apparent distress.  Her lungs were clear to 
auscultation.  The diagnosis remained viral syndrome, treated 
with Actifed and Motrin.

A November 1995 service medical record shows complaints of 
headache, congestion, and aching muscles.  The diagnosis was 
upper respiratory infection.  A May 1997 medical report shows 
she was treated at a base clinic for strep throat.  In 
January 1998, she reported to a clinic with complaints of 
fatigue, aches, vomiting, and cold symptoms of 5-6 days 
duration.  Examination showed that she appeared fatigued.  
Her nose showed clear rhinorrhea and her throat was pink and 
moist.  Some rhonchi was auscultated in the right lung.  The 
diagnosis was viral syndrome.

On the March 1998 examination at her separation from service, 
the veteran indicated that she had a history of chronic or 
frequent colds.  She did not indicate a history of asthma, 
shortness of breath, chest pain or pressure, or a chronic 
cough.  The examination revealed that her nose, sinuses, 
mouth, and throat were normal.  Her lungs and chest were 
found to be normal.  The summary of diseases and defects 
included chronic bronchitis, not considered disabling.

The veteran filed a claim of service connection for chronic 
bronchitis in April 1998.  
She reported for VA examination in May 1998, and expressed to 
the physician that she ran two miles, three times weekly.  
She stated that she performed thirty minutes of aerobics 
without trouble, three times weekly.  The physician noted 
that the veteran's medical history was significant for 
chronic bronchitis.  The veteran described multiple episodes 
of bronchitis, with associated mild shortness of breath, a 
productive cough, and a runny nose on occasion.  She reported 
that she was treated with antibiotics on one occasion, also 
experienced multiple episodes which were not treated with 
antibiotics, and that most of her episodes of bronchitis were 
followed by cold-like symptoms.

Physical examination revealed that the veteran was in no 
apparent distress.  Her chest was clear to auscultation, 
bilaterally, with no evidence of wheezes or rales.  Her 
sinuses, nose, mouth, and throat were negative.  The 
diagnosis was history of chronic bronchitis.  Pulmonary 
function tests were performed in May 1998, including 
spirometry, lung volume, diffusion, and respiratory pressure 
tests.  The tests were interpreted as showing that the 
"results are within the predicted range of normal values."  
X-ray studies revealed a "normal chest."  

By December 1998 decision, the RO denied service connection 
for chronic bronchitis, finding that although there was a 
history of bronchitis and upper respiratory infections in 
service, there was no objective evidence of a present 
clinical finding of chronic bronchitis that could be related 
to the veteran's active service.  The veteran initiated a 
timely appeal in February 1999.  In the notice of 
disagreement, the veteran reported that her breathing 
problems recur during cold weather, and she experienced chest 
pain if she jogged or overexerted herself.  She expressed 
that the medical evidence of record appeared incomplete, 
inasmuch as it did not include records of treatment she had 
allegedly received at a naval hospital at Camp Pendleton.

The record reflects that on two occasions, in March and May 
1999, the RO contacted the naval hospital at Camp Pendleton, 
requesting the Commanding Officer of the facility to furnish 
all treatment records pertaining to the veteran dated from 
January 1998 to the present.  The record indicates that naval 
hospital personnel informed the RO, as to each request, that 
no such records were available.  

In November 1999, the RO wrote to the veteran and informed 
her of the two unsuccessful attempts to obtain her records 
from the Camp Pendleton naval hospital.  In the same 
correspondence, the RO requested that she execute and return 
an enclosed medical release authorization form in order to 
obtain the specific physician's records.  The claims file 
indicates that the veteran did not execute and return the 
medical authorization release form.

VA outpatient records dated from October 1998 to June 1999 
show treatment for numerous medical conditions unrelated to 
chronic bronchitis.  Other than treatment records dated in 
January and April 1999 documenting that the veteran's prior 
medical history includes chronic bronchitis, the VA 
outpatient records are entirely negative for a subjective 
complaint or clinical finding of chronic bronchitis.

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the veteran was afforded VA examination in May 1998, 
and the RO has obtained her service medical records, the 
report generated on VA examination, and VA outpatient 
treatment records.  The claims file shows the RO has duly 
requested all medical records identified by the veteran, and 
no medical care provider has indicated that pertinent records 
exist which have not already been furnished.  The record 
shows that the RO attempted, on two occasions, to obtain 
pertinent medical records identified by the veteran as 
presumably generated during treatment she received at a naval 
hospital at Camp Pendleton.  As shown, the naval hospital 
personnel responded to both requests by informing that no 
such records were on file, and the RO in turn notified the 
veteran of same.

Thus, the record indicates, and the Board concludes, that the 
veteran was adequately informed of the evidence necessary to 
support her claim, all relevant records identified were 
obtained, and sufficient medical evidence for a determination 
of the matter on appeal has been furnished.  Moreover, there 
is no indication that other probative records exist which 
could be obtained, but have not already been obtained.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance is 
required in order to satisfy the duty to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer a 
medical opinion.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As set forth above, in order to establish service connection 
for her claimed disability, the veteran must present 
competent evidence of current disability.  Her statements 
regarding her history of in-service bronchitis, in 
conjunction with the symptoms allegedly associated with same, 
cannot establish the existence of a current disability.  She 
is not competent to establish the existence of a current 
disability as this is an issue of medical diagnosis which 
requires medical expertise in order to have probative value.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Nothing in 
the claims folder shows that the veteran has any of these 
necessary qualifications to render a medical opinion.  While 
she may present competent lay evidence regarding symptoms of 
bronchitis, she is not competent to establish that those 
symptoms constitute a current diagnosis of chronic 
bronchitis, or that such symptoms are related to any in-
service occurrences of bronchitis she experienced.  See 
Caluza, Grottveit, supra.

The Board is aware that the veteran's history of chronic 
bronchitis was recorded in the May 1998 VA examination 
report, and in two records of VA outpatient treatment.  
However, those notations appear to be a bare transcriptions 
of a lay history, and therefore do not constitute competent 
medical evidence that the veteran currently has a chronic 
bronchial disability that is related to her service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510 (1992)).

The Board recognizes the veteran's good-faith belief that she 
currently has chronic bronchitis related to her active 
service, but she is not a physician, and she is not qualified 
to express a medical opinion as to such a relationship.  See 
Espiritu, supra.  Therefore, as competent evidence of a nexus 
between a present chronic bronchitis disability and active 
service have not been furnished, the veteran has failed to 
establish a valid claim for entitlement to service connection 
for same.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. 
App. at 346; Godfrey, 7 Vet. App. at 406.

In sum, the post-service medical evidence amounts to VA 
medical examination in May 1998, and VA outpatient medical 
records dated from October 1998 to June 1999.  The entirety 
of these medical records are devoid of a clinical finding of 
current chronic bronchitis related to the veteran's active 
service.  In view of the lack of any medical evidence 
establishing the current existence of chronic bronchitis, the 
veteran has not met the necessary requirement to establish 
service connection, i.e., establishing a current disability 
by medical diagnosis.  For the reasons stated above, and in 
the absence of competent medical evidence of present chronic 
bronchitis shown to be related to an in-service diagnosis of 
same, the veteran's claim of service connection for said 
disability must be denied.  See Hickson; Pond; Godfrey, all 
supra.

Additionally, given the medical evidence of record indicating 
the absence of a current bronchitis disability, and because 
the RO was informed by hospital personnel at Camp Pendleton 
that there are no records pertaining to the veteran at that 
facility, the Board finds that no reasonable possibility 
exists that further medical inquiry would assist the veteran 
in establishing entitlement to the benefit in question.  See 
Veteran's Claims Assistance Act 2000, supra.  


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

